United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.I., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Fort Myers, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-702
Issued: October 7, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On January 14, 2009 appellant filed a timely appeal from merit decisions of the Office of
Workers’ Compensation Programs dated April 14 and December 12, 2008. Under 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether the Office properly denied reimbursement for collection agency fees
in the amount of $292.70.
FACTUAL HISTORY
Appellant, a 43-year old letter carrier, injured her right arm on September 16, 1999 in the
performance of duty. She filed a claim for benefits, which the Office accepted for right lateral
epicondylitis, right lateral epicondylectomy and fasciectomy, right carpal tunnel release and
repair of the common extensor. Appellant was paid compensation for temporary total disability
and returned to full duty on January 2, 2001.

In November 2000, appellant underwent physical therapy with Belvedere Physical
Therapy. The Office initially denied reimbursement for this course of treatment due to the
number of units charged and, subsequently, due to time limitations. The bills from Belvedere
were eventually paid in 2006; however, they had already been turned over to a collection agency.
Appellant paid a total of $813.00 to the collection agency. The collection agency refunded
$381.35 to appellant, but denied appellant’s request to refund the balance of $292.70 for the
collection agency fees, in addition to fee schedule reductions in the amount of $138.95.
By letters to the Office dated January 3 and July 17, 2007, appellant requested
reimbursement for the $292.70 in collection fees and $138.95 in fee schedule reductions.
By decision dated April 14, 2008, the Office determined that appellant should be
reimbursed for the $138.95 in fee schedule reductions pursuant to sections 10.337 and 10.812 of
the Federal Code of Regulations. The Office, however, denied reimbursement for the $292.70 in
collection agency fees, noting there is no provision in the Federal Employees’ Compensation Act
or the federal regulations allowing reimbursement of these costs.
On May 19, 2008 appellant requested an oral hearing, which was held on
October 14, 2008. Appellant stated at the hearing that she should not be penalized for something
that was not her fault. She asserted that she should be reimbursed for the collection agency fees.
By decision dated December 12, 2008, an Office hearing representative affirmed the
April 14, 2008 Office decision.
LEGAL PRECEDENT
Section 8102 of the Act1 provides that the United States shall pay compensation as
specified by this subchapter for the disability or death of an employee resulting from personal
injury sustained while in the performance of her duty.2
Section 8103 of the Act3 provides that the United States shall furnish to an employee who
is injured while in the performance of duty, the services, appliances and supplies prescribed or
recommended by a qualified physician, which the Office considers likely to cure, give relief,
reduce the degree or the period of disability, or aid in lessening the amount of the monthly
compensation.4 In interpreting this section of the Act, the Board has recognized that the Office
has broad discretion in approving services provided under the Act. The Office has the general
objective of ensuring that an employee recovers from her injury to the fullest extent possible in
the shortest amount of time. The Office therefore has broad administrative discretion in
choosing the means to achieve this goal. The only limitation on the Office’s authority is that of
reasonableness. Abuse of discretion is generally shown through proof of manifest error, clearly
1

5 U.S.C. § 8101 et seq.

2

Id. at § 8102.

3

Id. at § 8101 et seq.

4

Id. at § 8103.

2

unreasonable exercise of judgment, or actions taken which are contrary to both logic and
probable deductions from established facts. It is not enough to merely show that the evidence
could be construed so as to produce a contrary factual conclusion.5
The terms of the Act are specific as to the method and amount of payment of
compensation; neither the Office nor the Board has the authority to enlarge the terms of the Act
nor to make an award of benefits under any terms other than those specified in the statute.6
ANALYSIS
The Office accepted that appellant sustained the conditions of right lateral epicondylitis,
right lateral epicondylectomy and fasciectomy, right carpal tunnel release and repair of the
common extensor. She underwent physical therapy for these conditions for which the Office
initially denied reimbursement. Appellant ultimately paid the bill for these treatments but not
until after they were referred to a collection agency. While the collection agency refunded
$381.35 of this amount to appellant and the Office reimbursed appellant for an additional
$138.95 in fee schedule reductions pursuant to sections 10.337 and 10.812 of the Federal Code
of Regulations, it denied reimbursement for the $292.70 in collection agency fees. The Office
noted that neither the Act nor the federal regulations contain a provision permitting
reimbursement of collection fees.
The Board finds that the Office properly denied reimbursement for the $292.70 in
collection agency fees. As noted above, the terms of the Act are specific as to the method and
amount of payment of compensation, and neither the Office nor the Board has the authority to
enlarge the terms of the Act nor to make an award of benefits under any terms other than those
specified in the statute.7 The Board therefore affirms the April 14 and December 12, 2008 Office
decisions denying appellant’s request for reimbursement of $292.70 in collection fees.
CONCLUSION
The Board finds that the Office properly denied appellant reimbursement for collection
agency fees in the amount of $292.70.

5

Dale E. Jones, 48 ECAB 648 (1997); Daniel J. Perea, 42 ECAB 214 (1990).

6

See Marco A. Padilla, 51 ECAB 502 (1999); see Helen A. Pryor, 32 ECAB 1313 (1981).

7

See id.

3

ORDER
IT IS HEREBY ORDERED THAT the December 12 and April 14, 2008 decisions of
the Office of Workers’ Compensation Programs be affirmed.
Issued: October 7, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

4

